DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
Receipt is acknowledged of the amendment filed on 09/06/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument that the recitation of “wherein a thickness of each of the adhesives is changed in accordance with a height of a corresponding one of the adhesive portions” is a distinction over Yamaguchi, the examiner respectfully disagrees. The examiner respectfully submits that one of ordinary skill in the art would have found it obvious to adjust the amount of the adhesives between the sensor chip and the strain body in order to achieve the desired bond strength between the components. Furthermore, Koike teaches that using adhesive agents having Young’s modulus and corresponding thickness would enhance impact resistance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the currently amended claim now recites that “wherein a thickness of each of the adhesives is changed in accordance with a height of a corresponding one of the adhesive portions”. The claim appears to describe that the thickness of each adhesive layer on each of the adhesive portions varies “in accordance with a height of a corresponding one of the adhesive portions”. However, the written specification, dated 10/07/2020, does not appear to provide written support for the particular assertion that the thickness of the adhesives would vary with the heights of the adhesive portions. The specification only states that “the height of a adhesive potion [sic] with respect to the back surface of the sensor chip 110 varies depending on the method of manufacturing the strain body 20 and the presence or absence of postprocessing.” Thus, the specification does not appear to directly or indirectly disclose the claimed relationship between the thicknesses of the adhesives and the heights of the adhesive portions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claimed limitation of “a thickness of each of the adhesives is changed in accordance with a height of a corresponding one of the adhesive portions” is unclear and ambiguous. The specification and the claim do not clearly define a relationship between the thicknesses of the adhesives and the heights of the adhesive portions, or how the thicknesses would vary depending on the heights. Therefore, as claimed, it is unclear how would the thicknesses change in accordance with the heights. This limitation can be understood as either (a) an amount of adhesives used between the sensor chip and the strain body depends on the available space between a surface of each of the adhesive portion and an opposing surface of the sensor chip; or (b) the heights of the adhesive portions vary with applied force and the thicknesses of the adhesives would also vary in response to the applied force. However, the claim does not clearly explain whether the heights of the adhesive portions would change in response to the applied force or not. For examination purposes, this limitation will be interpreted according to (a). Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO 2018/066557, all references will be made to U.S. Pat. No. 10,801,904 as the US translation of the originally published PCT application) (hereafter Yamaguchi) in view of Koike et al. (U.S. Pat. No. 7,163,739) (hereafter Koike).
Regarding claim 1, Yamaguchi teaches a force torque sensor device comprising: 
a sensor chip that detects a displacement in a predetermined axis direction (i.e., sensor chip 10) (see Fig. 6); 
a strain body that transmits an applied force to the sensor chip (i.e., flexure elements 20) (see Fig. 2); and 
adhesives that bond the sensor chip to adhesive portions of the strain body (i.e., adhesive agent 41 is coated on the upper surface of the columns 25a through 25e and on the upper surface on the projecting parts 27a through 27d so that the support parts 11a through 11d of the sensor chip 10 are fixed on the columns 25a through 25e, respectively, the support part 11e is fixed on the columns 25e, and the force application points 14a through 14d are fixed on the projecting parts 27a through 27d, respectively) (see Column 14, lines 8-29),
wherein a Young's modulus of each of the adhesives is greater than or equal to 130 MPa and less than or equal to 1.5 GPa (i.e., the adhesive agent 41 preferably has a Young’s modulus of 1 GPa or higher) (see Column 13, line 40, to Column 14, line 54) (Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A))); but does not explicitly teach that a thickness of each of the adhesives is changed in accordance with a height of a corresponding one of the adhesive portions.
Regarding the thickness of the adhesives, Koike teaches that a thickness of each of the adhesives is changed in accordance with a height of a corresponding one of the adhesive portions (i.e., using a transparent adhesive layer having a specified Young’s Modulus and a specified thickness, impact resistance is enhanced) (see Abstract). Furthermore, one of ordinary skill in the art can determine an appropriate amount of adhesives to provide or to apply to a particular site or location on a device in order to maintain satisfactory bond strength in an operating environment. In view of the teaching of Koike, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the adhesives having appropriate thicknesses in order to improve the impact resistance. Additionally, a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).
Regarding claim 2, Yamaguchi teaches that the Young's modulus of each of the adhesives is greater than or equal to 250 MPa and less than or equal to 1.5 GPa (i.e., from a view point of enduring pressure with respect to the external force that is applied, the adhesive agent 41 is preferably has a Young’s Modulus of 1GPa or higher) (see Column 13, line 40, to Column 14, line 54). (Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 3, Yamaguchi teaches that the Young's modulus of each of the adhesives is greater than or equal to 500 MPa and less than or equal to 1.5 GPa (i.e., from a view point of enduring pressure with respect to the external force that is applied, the adhesive agent 41 is preferably has a Young’s Modulus of 1GPa or higher) (see Column 13, line 40, to Column 14, line 54). (Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 4, Yamaguchi teaches that a thickness of each of the adhesives is greater than or equal to 10 µm and less than or equal to 40 µm (i.e., from a view point of enduring pressure with respect to the external force that is applied, the adhesive agent 47 is preferably has a Young’s Modulus of 1GPa or higher) (see Column 13, line 40, to Column 14, line 54). (Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO 2018/066557, all references will be made to U.S. Pat. No. 10,801,904 as the US translation of the originally published PCT application) (hereafter Yamaguchi) in view of Koike et al. (U.S. Pat. No. 7,163,739) (hereafter Koike) and in further view of Takimoto (U.S. Pat. No. 10,955,305) (hereafter Takimoto).
Regarding claims 5 and 6, Yamaguchi as modified by Koike as disclosed above does not directly or explicitly teach that each of the adhesives is a modified silicone (claim 5), wherein the modified silicone is an epoxy modified silicone, a polyester modified silicone, a urethane modified silicone, or an acrylic modified silicone (claim 6). 
Regarding the material of the adhesives, Takimoto teaches that each of the adhesives is a modified silicone (claim 5), wherein the modified silicone is an epoxy modified silicone, a polyester modified silicone, a urethane modified silicone, or an acrylic modified silicone (claim 6) (i.e., a material of the adhesive layer 50 can be appropriately selected from the following group including an epoxy-based adhesive, a urethane-based adhesive, a silicone-based adhesive, a fluorine-based adhesive, a silicone-based gel, and a fluorine-based gel, for example, which are arranged in descending order of the Young's modulus (equivalent to the hardness)) (see Column 7, line 15, to Column 8, line 39). In view of the teaching of Takimoto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a silicone based adhesive in order to obtain optimal force transmission between the strain body and the sensor chip. Furthermore, it has been held to be within the skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice (see MPEP 2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855